When, as here, a husband has instituted a suit for divorce, but continues to live with the respondent wife, and assures her that he does not wish to obtain a divorce, and that he will withdraw the suit, and afterwards that he has in fact withdrawn it, thereby lulling her into trustful inaction, and preventing her from appearing and contesting the rendition of a decree upon unfounded charges of marital misconduct, he would be guilty of such fraud in the procurement of the decree as would authorize its annulment by a court of equity. Nothing to the contrary appearing, the confidential relations of the parties would justify the wife in trusting to the honesty and good faith of her husband's assurances, and her failure to make independent investigation for herself as to the status of the divorce suit would not be evidence of negligence or fault on her part in suffering the wrongful decree.
On the face of the bill, which alone can be now considered, I think that the demurrer was, in this aspect, properly overruled.
SAYRE and GARDNER, JJ., concur in the dissenting views of SOMERVILLE, J.